Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund March 2013 Update April 17, 2013 Supplement dated April 17, 2013 to Prospectus dated April 30, 2012 Class March ROR YTD ROR Net Asset Value Net Asset Value per Unit A 1.2% -0.2% $32.1M B 1.2% -0.4% $307.5M Legacy 1 1.4% 0.3% $4.4M Legacy 2 1.4% 0.3% $10.7M Global 1 1.5% 0.5% $11.4M Global 2 1.5% 0.4% $23.8M Global 3 1.3% 0.0% $213.7M ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The Australian dollar strengthened against counterparts as bullish economic indicators reduced the likelihood of further quantitative easing by the Reserve Bank of Australia.The Japanese yen sustained its downward trend as the Bank of Japan continued to ease monetary policy and depreciate the currency. Energy:Crude oil markets advanced over 5% as signs of a stronger economy in the U.S. and record-high stock markets fueled prices.Natural gas prices rose more than 15% because of sustained cold weather across the U.S. Equities:Positive news regarding the U.S. economy and improved investor sentiment drove the S&P 500 to record highs.Bullish U.S. housing data also supported higher share prices.Conversely, European equity markets fell on concerns the ongoing political and financial instability in Italy and Cyprus would slow the economic recovery in the Eurozone. Fixed Income:German Bund markets rose as investors sought safe-haven assets after European policymakers failed to make progress in Cyprus.The price of ten-year U.S. Treasury Notes fell modestly, pressured by positive U.S. housing and manufacturing data. Grains/Foods:Sugar markets fell to their lowest levels in nearly three years as forecasts for record Brazilian crop yields weighed heavily on prices. Corn, wheat, and soybean markets experienced declines after the U.S. Department of Agriculture raised supply estimates. Metals:Copper prices fell over 3% as speculators believed the European banking crisis would further depress industrial demand in the Eurozone.Precious metals markets rallied as expectations of further quantitative easing in the U.S. and Europe fueled demand for gold and silver as a means to hedge against inflation. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended March 31, 2013 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) Change In Unrealized Income (Loss) -2,875,067 Brokerage Commission -270,411 -800,852 Exchange, Clearing Fee and NFA Charges 0 -22,608 Other Trading Costs -457,900 -1,484,641 Change in Accrued Commission -49,444 -69,803 Net Trading Income (Loss) Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) Expenses Month to Date Total Year to Date Total Management Fee $0 $0 Incentive Fee Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$1,156,754 Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance Additions Net Income (Loss) -1,156,754 Redemptions -14,647,094 -40,784,066 Balance at March 31, 2013 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value ROR – Month to DateROR – Year to Date A 1.22% -0.23% B 1.17% -0.38% Legacy 1 1.40% 0.33% Legacy 2 1.39% 0.27% Global 1 1.47% 0.48% Global 2 1.45% 0.42% Global 3 1.30% -0.01% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
